DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 11/16/22 and IDS filed on 2/22/22 and 7/28/22. Claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 11/16/22 is acknowledged.  The traversal is on the ground(s) that the it is not serious search burden to examine both the groups since search for group I would also yield results for group II.  This is not found persuasive because Art anticipating any composition claim would not anticipate specifically the method drawn to group II. Additionally, the requirement between groups I and II is incompliance with MPEP § 806.05(h).
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/22.
	Applicants are notified that the election of species between cyclodextrins is withdrawn.
Applicant's election with traverse of  “carrageenan” drawn to film former in the reply filed on 11/16/22 is acknowledged.  The traversal is on the ground(s) that serious burden exists to examine all of the species. This is not found persuasive because the film former can be “anionic compounds or polymers, non-ionic compounds or polymers, amphoteric
compounds or polymers, zwitterionic compounds or polymers, cationic compounds or polymers, proteins, viscosity modifiers, polyacrylates, polymethacrylates, polyacrylate
copolymers, polymethacrylate copolymers, polyamides, polyamino amides, polyesters, polysaccharides, polyacrylamides, starches, gums “ and all these are drawn to divergent polymers and it is indeed serious search burden to examine all the species.
	Claims 1-18 are examined in the application and the generic claim is examined to the extent that it reads on “ carrageenan” as the at least one film former.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  US 2015/0190333 (‘333) and US 2008/0031841 (‘841).
In claim 16, component d) is optionally, which means it can be present or absent. Art is applied for claims 16-18 where component d) is absent. 
	US‘333 teaches hair cosmetic (claimed composition for treating keratin fibers) and at [0015] teaches:

    PNG
    media_image1.png
    84
    472
    media_image1.png
    Greyscale

	US ‘333 at [0025] teaches cyclodextrins and this includes alpha cyclodextrin, beta cyclodextrin and gamma cyclodextrins  and also derivatives (claims 1-3 and 16-17)  and at [0026] teaches the amount of cyclodextrins, which is from 0.1 to 30% and the claimed amount 0.5-15% is within this amount (claim 4) and the claimed amount of claim 16, which is from about 0.3 to about 10% is within the amount taught by US ‘333. US ’333 at [0028] teaches water (drawn to claimed solvent(claims 1 and 5)  and at [0037] teaches:

    PNG
    media_image2.png
    319
    441
    media_image2.png
    Greyscale

The above paragraph reads on claims 5-6 and claims 16 and 18.  Propylene glycol, 1,3 butane diol, diethylene glycol and dipropylene glycol reads on linear unsubstituted C2-C8 polyols of claim 18. For claim 16, note that the amount 0.1 to about 10% is within the preferred amount which is 0-15% and overlaps with more preferably amount which is 0-6%. 
US ’333 at [0045] teaches that the hair cosmetic composition is suitable as a hair styling agent. See also paragraphs [0085-0092] for set retentivity, washability and sprayability. See also examples.
	Examples 2-10 has weight percent of cyclodextrin as 5% ( alpha or gamma cyclodextrin and the content of solvent other than water   is more preferably as 0-6% and when the solvent other than water is 3 % then the ratio is 5/3 and this is 1.66 and this is within the ratio of  about 5:1 to about 1:5 of cyclodextrin: additional solvent (claim 7). 
When the amount of cyclodextrin is 5% and when the solvent other than water is 3 % then the ratio is 5/5 and this is 1.00 and this is within the ratio of  about 5:1 to about 1:5 of cyclodextrin: additional solvent (claim 7).
When the amount of cyclodextrin is 5% and when the solvent other than water is 1 % then the ratio is 5/1 and this is 5.00 and this is within the ratio of  about 5:1 to about 1:5 of cyclodextrin: additional solvent (claim 7).
The difference between US ‘333 and instant application is US ’333 does not teach the claimed film former species. 
US ‘841 teaches cosmetic compositions comprising at least one lambda carrageenan ( claims 1, 9-10 and 16) for fixing and caring of keratin  fibers (claimed keratin fibers) and teaches claimed carrageenan at paragraphs  [0021-0024]  and at [0025] teaches the amount which is 0.1 to 30% and the claimed amount “ about  0.01 to about 5% “ overlaps with the amount taught by US ‘841 (claim 11) and at [ 0348] teaches the cosmetically acceptable medium, which can be water or C1-C4 alcohols and example 2 exemplifies carrageenan and the amount is 1.4% and the ratio of cyclodextrin from the example to the carrageenan from the example is 5/1.4 and this is 3.571 and this is within the “weight ratio of the at least one cyclodextrin or derivative thereof to the at least one film former ranges from about 2:1 to about 25:1” of claim 1 and also within the “weight ratio of the at least one cyclodextrin or derivative thereof to the at least one film former ranges from about 2:1 to about 20:1” of claim 12 and also within “weight ratio of the at least one cyclodextrin or derivative thereof to the at least one film former ranges from about 3:1 to about 25:1
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare compositions for treating hair using cyclodextrins taught and exemplified by US’333  and solvent taught by US ‘333  and add the carrageenan taught by US ‘841 to the compositions with the reasonable expectation of success that the modified compositions not only provide  preventing keratin fiber (hair) from detangling after application, retain hair setting property after long time even in humidity  but also can be used for fixing the hair. This is a prima facie case of obviousness. 
	Claims 8  and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  US 2015/0190333 (‘333) and US 2008/0031841 (‘841) as applied to claims 1-7 and 9-12 above, and further in view of US 2019/0125650 (‘650).
	US ’333 teaches as solvents propylene glycol but not hexylene glycol or pentylene glycol, which are polyols. 
The references above do not teach the limitation of claims 13-15 drawn to acids and the amount.
US ‘650 teaches hair care compositions and at [107] teaches cosmetically acceptable solvents  and describes propylene glycol and hexylene glycol and at b[0108] teaches pentylene glycol and also propylene glycol. Propylene glycol taught by US ’333 is functionally equivalent to hexylene glycol and also pentylene glycol and all these are solvents.
US ‘650 at [0122] pH adjusters and this includes claimed citric acid and ascorbic acid (claims 13-14) and teaches the amount at [0125] and this is 0.01 to 0.75% and there is overlap with the claimed amount which is from about 0.1 to about 5%. The overlap is with regard to 0.1-0.75% of claim 15
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare compositions for treating hair using cyclodextrins taught and exemplified by US’333  and solvent  taught by US ‘333 and change the solvent from propylene glycol to any solvents  including hexylene glycol or pentylene glycol  taught by US ‘650 and also add the pH adjusters taught by US ‘650 and add the carrageenan taught by US ‘841 to the compositions and  with the reasonable expectation of success that the modified compositions not only provide  preventing keratin fiber (hair) from detangling after application, retain hair setting property after long time even in humidity  but also can be used for fixing the hair. This is a prima facie case of obviousness. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619